Citation Nr: 0511753	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  96-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of a 
right ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to November 
1945. 
The case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In April 2003, the Board ordered further development in the 
veteran's case.  Subsequently, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  And, in 
October 2003, the Board remanded the case to the RO for 
initial consideration of the evidence obtained by the EDU and 
for any development that had yet to be accomplished.  
VAOPGCPREC 1-03.  The case was transferred to the Appeals 
Management Center (AMC) in Washington, DC, for development.  
The case now is before the Board for further appellate 
consideration.

Additional medical treatment records were received at the 
Board in January 2005, after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  Such 
evidence has not first been considered by the AOJ.  Under 
38 C.F.R. § 20.1304 (2004), pertinent evidence received by 
the Board usually requires a return of the case to the AOJ 
for review, consideration, and preparation of a supplemental 
statement of the case (SSOC) prior to a Board decision unless 
there has been a waiver of such referral.  Since none of the 
additional, non-duplicative evidence newly submitted in this 
case pertains to the etiology of a back disability, it is not 
pertinent and does not preclude a decision by the Board at 
this time. 




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. There is no medical evidence of record that causally or 
etiologically relates the veteran's back disorder to service 
or to his service-connected right ankle disability. 


CONCLUSION OF LAW

The veteran's claimed back disorder is not proximately due to 
or the result of service-connected residuals of a right ankle 
disability, and was not aggravated thereby.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the March 2000 rating decision, the November 
2002 statement of the case, the October 2003 Board remand, a 
March 2004 RO letter and the July 2004 supplemental statement 
of the case.  Therefore, the notification requirement has 
been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The veteran was also given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As well, the VA scheduled the 
veteran for a medical examination to provide additional 
evidence in support of his claim, but the veteran failed to 
appear for the scheduled examination.  Although VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claim for service connection.  He was advised of 
the evidence necessary to substantiate his claim.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in March 2000, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter sent to the veteran dated in March 
2004, the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the letter was provided to the claimant following 
the March 2000 rating decision initially adjudicating the 
claims on appeal but prior to the case being certified to the 
Board for appellate adjudication.  Additionally, the Board 
notes that the content of that notice, the November 2002 
statement of the case, and the July 2004 supplemental 
statement of the case, fully complied with the requirements 
of 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters and a statement 
of the case, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In the current case, the veteran contends that his currently 
diagnosed back disorder is secondary to his service-connected 
ankle disability.  The veteran was denied service connection 
for his claim by the RO in a March 2000 rating decision.  
Following an October 2003 remand to the RO for the 
development of additional evidence, the case is once again 
before the Board.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In addition, service connection may be granted for a disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

In the present case, the Board notes that the veteran is 
service-connected for the residuals of a right ankle 
fracture.  However, the medical evidence does not show that 
his back condition was either the result of his active 
service, or that it was caused by or aggravated by his 
service-connected right ankle disability.
 
The veteran's service medical records contain no complaints 
of, or treatment for a back disorder during his active 
military service.  The veteran's entrance examination in May 
1942 did not indicate any problems with the veteran's back.  
The service medical records also do not mention any injuries 
or problems related to the veteran's back.  The service 
medical records do contain notes indicating that the veteran 
sustained an injury in his right ankle during service, but 
make no mention of this injury affecting the veteran's back.

The post-service evidence of record includes VA medical 
reports dated between March 1975 to May 1975 and from January 
1976 to September 1977.  These treatment reports discuss 
unrelated medical issues the veteran has experience and 
contain no medical opinions relating the veteran's current 
back condition to his right ankle disability.

The record also includes a letter from Felix R. Alvarez, 
M.D., dated in May 1981.  In the letter, Dr. Alvarez 
indicated  that the veteran has low back pain which is 
related to the veteran's right ankle injury.  However, Dr. 
Alvarez did not diagnose the veteran with a back condition, 
he merely indicated that the veteran was experiencing low 
back pain. 

VA medical reports dated in the 1980's are also included in 
the record.  These reports document the medical treatment the 
veteran has received for various problems.  They do not 
contain any medical opinions relating the veteran's back 
condition to his active service or his right ankle injury. 

A note from Phillip Lee Bonneaux, M.D., dated in March 1996 
is also included in the record.  Therein, Dr. Bonneaux 
indicates that the veteran has back pain, but does not relate 
the veteran's back pain to his active service or to right 
ankle disability.

VA medical reports dated between September 1993 and June 1996 
are included in the record.  These reports document unrelated 
medical problems the veteran has experienced, and do not 
contain a medical opinion relating the veteran's back 
disorder to his active military service or his right ankle 
disability. 

The record also contains the transcript of a hearing held at 
the RO in January 16, 1997.  At the hearing the veteran 
testified that he had had surgery on his dorsal spine to 
remove a tumor. The hearing contains no further testimony 
related to the veteran's back. 

In a VA medical record dated in June 1996, the veteran is 
diagnosed with degenerative changes in his spine.  However, 
there are no medical opinions relating his diagnosed back 
disorder to his active service or to his right ankle 
disability.

A VA medical examination of the veteran's back in connection 
with an unrelated claim was performed in October 2001.  The 
examiner indicated that the veteran had a history of a spinal 
cord tumor.  In the examiner's opinion the veteran's spinal 
cord injury was due to the tumor.  The VA medical examiner 
did not offer a medical opinion relating the veteran's back 
disorder to the veteran's active service or to his right 
ankle disability.

Additional VA medical records added to the record in 2004, do 
not contain a medical opinion relating the veteran's back 
disorder to his active service or to his right ankle 
disability.  

In an attempt to better ascertain the etiology and severity 
of the veteran's conditions, the RO scheduled the veteran for 
a VA examination on April 29, 2004.  Although the record 
contains documentation via a signed certified letter that the 
veteran received notification of his scheduled examination on 
April 1, 2004, the veteran did not report for the scheduled 
examination.

As previously indicated, the veteran submitted VA medical 
records that were received at the Board in January 2005, 
dated between November 1990 and December 1996.  These records 
contain duplicates of records previously contained in the 
claims folder.  As well, these records are not relevant to 
the veteran's claim because they do not contain medical 
opinions relating the veteran's back disorder to his active 
service or to his ankle disability.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
back disorder secondary to his right ankle disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2004).  In the present case, the 
veteran has not provided any medical opinions relating his 
currently diagnosed back disorder to his active service or to 
his right ankle disability.  Additionally, the veteran failed 
to report to a scheduled VA medical examination that would 
have examined the etiology of his currently diagnosed back 
disorder, and he has not stated a reason why he failed to 
appear or requested that the examination be re-scheduled.  
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(a)(b) (2004).  As such, the 
Board must consider the evidence of record that fails to show 
that the veteran developed a back condition during service or 
for many years thereafter.  The veteran's separation 
examination did not indicate that he had a diagnosis of a 
back disorder.  The Board notes further that there is no 
other probative evidence that would establish that the 
veteran's currently diagnosed back disorder is in any way 
related to his right ankle disability.  Therefore, the Board 
finds that the veteran did not develop a back disorder during 
service nor does the evidence establish that it is related to 
his service-connected ankle disability.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.    

The only evidence in support of the veteran's claim are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his currently diagnosed back disorder, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for a back disorder is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.


ORDER

Service connection for a back disorder as secondary to 
residuals of a right ankle fracture is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


